Title: To George Washington from Arthur St. Clair, 1 May 1790
From: St. Clair, Arthur
To: Washington, George

 
Cahokia [Territory N. W. of River Ohio] 
SirMay 1st 1790 
I have this day communicated to the Secretary of the Department of War all the Intelligence respecting the Indian Affairs that has come to my knowledge and Observation since I wrote to him before, and I am very sorry to have it to remark, that they do not wear a very favorable Complexion! That the Ouabush Indians should have taken the Resolution to be guided entirely by those of the Miami Village, is nearly tantamount to a declaration that they will continue their Hostilities; if Matters come to that Issue, there can certainly be no hesitation about employing force to reduce them to reason, and I hope the Legislature will not boggle at the Expense, be it what it may; for it is certainly better for a Nation in every Case, to incur Expense, whatever may be its difficulties, than to lose Reputation: and should the Savages be suffered to insult the Government, and murder and rob the People with impunity its credit would be lowered, very much, both with foreign Nations and its own Citizens. The quietly putting up with one Injury seldom fails to prepare the way for the offering another.
My Time, since my Arrival in this Country, has been chiefly taken up with the receiving & examining the Claims of the Inhabitants, which have been presented very slowly; partly from their extreme Ignorance, and partly from their total want of the English Language: The Secretary being little accquainted with the french, I had required a state of their Claims in English, but as not a fiftieth Man can either read or write any Language, I was obliged to dispense with that, and interpret between him and them myself. The People are reduced to the lowest Ebb of Poverty—for four Years successively the Country has been laid under Water (for the french Settlements are all in the low Grounds or River Prairies, which are very extensive) which destroyed much the greatest part of their crops in each of those Years; and the last Season a Frost in the beginning of September destroyed nearly all the Corn—They were so much discouraged that, had my Arrival been much longer delayed, the Country would have been abandonned alltogether; perh⟨aps⟩ what had the principal Effect in preventing it was, that on the Spanish

side the Lands are naturally less fertile, and had suffered nearly as much from the Innundations. The Spirit of Industry, which however they never possess ⟨in⟩ any great Degree, seems to be reviving, and as the Season advances ⟨mutilated⟩ happily, and they are naturally of a sanguine temper, and look fondly ⟨for⟩ward to better times, their Misfortunes will I hope be forgotten. I have been trying to persuade some of them to quit their Villages, where as Farmers they can never thrive, and establish themselves upon on Plantations in the higher Lands for the Prariries are every where bounded by a steep and high Bank, at the foot of which it is very evident that the Missisippi has sometime run, but they have so perfect a dread of the Savages, that, tho’ they are satisfied of the truth of it, it is impossible to bring them to attempt it; tho the high Lands are both fertile and Healthy, and the Indian Commerce, which was the Resource of their Villages, has entirely forsaken them: I suspect however they dread the Timber, with which it is covered, almost as much as the Savages; having never been accustomed to the clearing or cultivating timbered Lands. If some of the great number of Families that are daily descending the Missisippi, and are, for a time at least, lost to their Country, could be diverted this Way, they would find a Country which would abundantly supply them with all the Necessaries and many of the Conveniences of Life, and without a great deal of Labor; for, even in the interior Country, far from the great Rivers, there are abundance of extensive Prairies, where there is nothing to do but to enclose them and put in the Plough—The Habits of Industry and the knowledge of Husbandry would from them be communicated to the ancient Inhabitants. I do not know whether the design to dispose of this Country, in small Quantities to People who would settle it, has been resumed by Congress or not; but of this I am certain that, while the rage of Emigration continues, it would be good Policy to discharge a part of it here, where the People would become good Subjects⟨,⟩ and form an effectual Barrier against future contingencies: neither is it by any means improbable that when the Advantages which this Country offer come to be generally known, they may turn this Way of themselves, and establish themselves without Authority; if not in the face of it; which would introduce a Spirit of Licentiousness, hitherto unknown here that might not be very easily repressed.

The Judges are not yet arrived neither have I the least information about them: their Absence has embarrased me a good Deal, as many Regulations, suited to the peculiar Circumstances of this part of the Country are necessary and cannot with propriety be established but by Law; I have been obliged however, in some Instances, to take it upon myself, after waiting for them as long as possible, and direct them by Proclamation—I have no doubt of a ready Obedience, for it is the mode to which the People are habituated, but I am sensible, that in so doing, I have gone beyond my proper Powers—My Excuse Sir I hope will be found in the necessity of the Case, and as the good of the People only was in View, I cannot doubt but Laws will confirm them as soon as possible. One of these Proclamations respects a County which I have erected here. The Settlements are three princip⟨al mutilated⟩ Cahokia, the Prairie du Rochers and Kaskaskia, with some sm⟨mutilated o⟩nes—not one of those contain a sufficient number of People ⟨mutilated⟩ its being a separate County, (indeed in the whole Country taken ⟨mutilated⟩ have been very much put to it to find proper Subjects to fill the different Offices) and they are at too great a Distance from each other, in present Circumstances, for any two of them to have been joined, I was therefore obliged to divide the County into Districts, and to direct Sessions of each of the Courts to be held in each District, and the Records to be kept in them in the same manner as if they had been distinct Counties: It will be attended with the Inconvenience to one or two of the Magistrates to go to the different Places but it was impossible to concenter the Business of the whole, and confine the Courts to one Place, without putting an entire stop to the Administration of Justice.
In a Letter which I had the honor to address to you from the Rapids of Ohio, I mentioned the Information I had received respecting Mr Morgan in that part of the Country. I found that he had been still busier here, if possible: in order to induce the Inhabitants to abandon the Country and follow him, he had a number of Sacks of Earth brought up from the Ance de la Graise, to shew them, and convince them of its very superior Quality; but his chief argument, and that which operated most powerfully, was drawn from that Article in the Constitution of the Territory which ⟨respects⟩ Slaves. he assured them, most positively, that they would all be liberated without any Compensation

being made to the owners—He pressed them to save them while it was yet in their Power—that the Governor was then on his way, and after his arrival it would be too late—to fly if they had any regard to themselves—they had not a moment to lose: it had the Effect to drive away many respectable Inhabitants, but not the Effect he expected, very few followed him, but they took refuge on the opposite Shore and became Subjects of Spain, which they now very heartily regret—He is now at this Moment sending away the Inhabitants of New Jersey to that Country under printed Passports directed to all civil and military Officers and requiring them to receive them as Subjects of his Catholic Majesty—Major Doughty was shewn one of those by the commanding Officer at the Ance de la Graise, who did not however very cordially accept the Greeting.
By the Ordinance for establ[ish]ing the Indian Department the Superintendant is empowered to appoint two Deputies and a Salary of five hundred Dollars is annexed to the Appointment—Two Deputies, should a good Understanding be brought about with the Indians, is not sufficient ⟨for⟩ this extensive District, and I believe the Salary might safely be ⟨lowe⟩red—Persons equally capable and worthy of trust might be got I think for one half the Sum; for five hundred Dollars will not call off any Persons of much consequence from their other Pursuits, whereas to a Person who has nothing but a farm to attend to, the half of it is a considerable Object—four Deputies would not be found too many, tho hitherto I have appointed but One—but it will not be long before more will be necessary.
While I am speaking of Salarys wi⟨ll yo⟩u permit me Sir to mention that of the Governor—I do assure you ⟨Sir⟩ it is a very inade⟨qu⟩ate One, and I was sensible of it before I took the Office upon me. I suppos⟨ed⟩ that a little management would have secured an increase of it at the last Session of Congress, but where Money was the Object I would never in my life make use of any on my own Account—Whoever undertakes it after me will find that it will by no means support him, in the manner that will be expected, and which the Dignity of Government requires—it is even necessary that a little Splendor should be thrown round it. This is however the most expensive Country in the World—Money they have none, and European Goods, wh⟨ich⟩ are at an excessive Price, is the Measure of that, and of

every thing else—Money is the Measure of no one Thing—even Linnen cannot be got washed under three Dollars a dozen Pieces—besides the Person who will be sent to th⟨is⟩ Country in the Capacity of Governor must make some Sacrifices, for which he may reasonably expect some Indemnification, independent of the long and dangerous Journies he must necessarily make both by Land and Water. My Salary I am confident will not support me; and yet I am as careful I think as I can be without Meaness.
With the most earnest Wishes for your Health and Happiness and the prosperity of the Country under your Government, and with the greatest Respect and Attachment I have the honor to be Sir Your most obedient and very humble Servant

Ar. St Clair


P.S. I have thought proper to explain the Article respecting Slaves as a prohibition to any future introduction of them, but not to extend to the liberation of those the People were already possessed of, and accquired under the Sanction of the Laws they were subject, at the same time I have given them to understand that Steps would probably be taken for the gradual Abolition of Slavery, with which they seem perfectly satisfied.

